PER CURIAM.
This is an appeal by the plaintiff Sussex Mutual Insurance Co. from an adverse summary judgment entered below in an action sounding in fraud, civil theft and related claims. We affirm the final summary judgment under review because, (1) on this record, it is clear that the plaintiff suffered no damages on its fraud and related claims, (2) the civil theft count was properly dismissed with prejudice because ⅛ fails to allege, and could not in good faith allege, that the plaintiff had a property interest in the “book of business” allegedly stolen by the defendants, and (3) no abuse of discretion has been shown in the award of costs below. See Casey v. Welch, 50 So.2d 124 (Fla.1951); R.C. v. State, 481 So.2d 14, 15 (Fla. 1st DCA 1985); Winn-Dixie Stores, Inc. v. Vote, 463 So.2d 459 (Fla. 2d DCA 1985); Greater Coral Springs Realty, Inc. v. Century 21 Real Estate of S. Fla. Inc., 412 So.2d 940, 941 (Fla. 3d DCA 1982). This being so, the cross appeal filed herein is moot.
Affirmed.